FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 25, 2012

       RE:   Case No. 01-12-00113-CV

Style: Five Star Development Resort Communities, LLC
    v. UHY Advisors FLVS, Inc.

     Today the First Court of Appeals issued an opinion(s) in the above-
referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 1062355                  M. Karinne McCullough, Clerk of the Court
                            ROBIN M. ZIEK
                            LAW OFFICES OF ROBIN M. ZIEK
                            3401 ALLEN PARKWAY, STE 100
                            HOUSTON, TX 77019




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 25, 2012

       RE:   Case No. 01-12-00113-CV

Style: Five Star Development Resort Communities, LLC
    v. UHY Advisors FLVS, Inc.

     Today the First Court of Appeals issued an opinion(s) in the above-
referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 1062355                  M. Karinne McCullough, Clerk of the Court
                           RANDY LEE
                           3300 N. A ST
                           BUILDING 2-104
                           MIDLAND, TX 79705
        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 25, 2012

       RE:   Case No. 01-12-00113-CV

Style: Five Star Development Resort Communities, LLC
    v. UHY Advisors FLVS, Inc.

     Today the First Court of Appeals issued an opinion(s) in the above-
referenced cause.
A copy of the opinion(s) can be obtained through Case Search on our Court’s
webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 1062355                  M. Karinne McCullough, Clerk of the Court
                            GEORGE W. VIE, III
                            MILLS SHIRLEY L.L.P.
                            1021 MAIN ST STE. 1950
                            HOUSTON, TX 77002